Order entered September 10, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00293-CR

                                 ISRAEL HUERTA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-56173-R

                                            ORDER
        The Court GRANTS appellant’s September 9, 2014 motion to extend time to file his

brief. We ORDER the appellant’s brief received on September 9, 2014 filed as of the date of

this order.

        The clerk’s record does not contain the trial court’s certification of appellant’s right to

appeal and the Court did not separately receive it. A completed certification is required in each

case in which the defendant appeals. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420
S.W.3d 803 (Tex. Crim. App. 2013). Accordingly, we ORDER the trial court to prepare and

file, within FIFTEEN DAYS of the date of this order, a certification that accurately reflects the

trial court proceedings.
       We DIRECT the Clerk of this Court to send copies of this order, by electronic

transmission, to the Honorable Mark Stoltz, Presiding Judge, 265th Judicial District Court; Gary

Fitzsimmons, Dallas County District Clerk; and to counsel for all parties.


                                                     /s/    LANA MYERS
                                                            JUSTICE